Case 9:20-ap-01011-MB              Doc 29 Filed 02/24/20 Entered 02/24/20 16:01:19                         Desc
                                    Main Document Page 1 of 2


 1    Todd C. Ringstad (State Bar No. 97345)                                                                       `
      todd@ringstadlaw.com
 2    R. Chase Donahoo (State Bar No. 322191)
      chase@ringstadlaw.com                                                      FILED & ENTERED
 3
      RINGSTAD & SANDERS LLP
 4    4343 Von Karman Avenue, Suite 300                                                FEB 24 2020
      Newport Beach, CA 92660
 5    Telephone: 949-851-7450
                                                                                  CLERK U.S. BANKRUPTCY COURT
      Facsimile: 949-851-6926                                                     Central District of California
 6                                                                                BY handy      DEPUTY CLERK


 7    Attorneys for Charles C. Albright, Defendant

 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                                    CENTRAL DISTRICT OF CALIFORNIA
11                                                 NORTHERN DIVISION
12                                                                  Case No. 9:19-bk-11573-MB
     In re
13                                                                  Chapter 11
     HVI Cat Canyon, Inc.
14                                                                  Adv. No. 9:20-ap-01011-MB
                        Debtor.
15                                                                  ORDER GRANTING STIPULATION TO
     ____________________________________                           EXTEND TIME PERIOD FOR
16
     Michael A. McConnell, Chapter 11 Trustee,                      DEFENDANT CHARLES C. ALBRIGHT
17                                                                  TO RESPOND TO COMPLAINT FOR
                        Plaintiff,                                  DECLARATORY RELIEF (ALBRIGHT)
18
     vs.
19                                                                  Status Conference
     Donna Jean Aanerud, et al.,                                    Date: April 17, 2020
20
                                                                    Time: 10:00 a.m.
21                                Defendants.                       Place: 1415 State St. Ctr. 201
                                                                           Sant Barbara, CA 93101
22

23
              Based upon the Stipulation by and between Plaintiff Michael A. McConnell, Chapter 11
24
     Trustee (“Plaintiff”) and Defendant Charles C. Albright by and through their counsel of record, it
25
     is hereby
26
27

28
     1577320.1 26932                                                -1-
       ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT CHARLES C. ALBRIGHT TO
                                   RESPOND TO COMPLAINT
     Order#1284959#9f61ed89-7a5e-42df-a825-66bca296184e /1836-001
Case 9:20-ap-01011-MB              Doc 29 Filed 02/24/20 Entered 02/24/20 16:01:19          Desc
                                    Main Document Page 2 of 2


 1            ORDERED:
 2            1.        The deadline for Defendant Charles C. Albright only, and no other defendant, to
 3   respond to the Complaint is hereby extended to March 6, 2020.
 4

 5

 6                                                                    ###
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
     Date: February 24, 2020
24

25

26
27

28
     1577320.1 26932                                                -2-
       ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT CHARLES C. ALBRIGHT TO
                                   RESPOND TO COMPLAINT
     Order#1284959#9f61ed89-7a5e-42df-a825-66bca296184e /1836-001
